DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/28/2021. As directed by the amendment: claim 1 has been amended; claim 10 has been canceled; and no new claims have been added. Thus, claims 1-9 and 11 are presently pending in this application.

Response to Arguments 
Applicant’s argument pages 5-6 of the remarks filed 04/28/2021 that Nickel is silent with regard to “an inner diameter at a tip end of 2 to 20 µm”, “a pitch between adjacent hollow needles being 10 to 150 µm”, “the individual liquid chambers having a height of 10 to 1000 µm”, or “the partition wall having a thickness of 1 to 5 µm”. Applicant’s argument has been fully considered and are persuasive. 
Applicant also argues that the thickness of the partition wall in combination with the others of claim 1 arrives at a microneedle array that reduces skin irritation and administers an appropriate dose with excellent permeability and sustained releasability, according to table 1 shown in applicant’s specification. Applicant’s argument has been fully considered and are not persuasive. Table 1 shows not only the length of hollow needle, the inner diameter of tip end hole, the capacity of individual liquid chamber but also the pressing force, pressure reduction time, and the substance for use in permeability and sustained releasability. All of the factors contributes to the results of skin irritation. Also, table 1 only shows specific data of the length of hollow needle, the inner diameter of tip end hole, and the capacity of individual liquid chamber. Table 1 does not show the ranges of those factors as claimed in claim 1. Table 1 also does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801).
Regarding claim 1, Nickel discloses 
A microneedle array (104, figs. 1A-1B) comprising: 
a plurality of hollow needles (112, fig. 1A) each of the hollow needles having a length of 1 to 20 µm (Examiner notes: see par. 0024, the microneedles have lengths ranging from about 1 µm to 1mm. Therefore, each of the microneedles 112 meets the claimed limitation as set forth in claim 1; and 
a plurality of individual liquid chambers (110, figs. 1A-1B) in communication with the hollow needles (112) (see fig. 1A and par. 0024) that each are configured to store a liquid 
wherein two of the individual liquid chambers (Examiner notes: see annotated figs. 1A-1B below for the two individual liquid chambers 110a and 110b) include a partition wall (Examiner notes: see annotated figs. 1A-1B below for the wall shared between chambers 110a and 110b) shared between the two of the individual liquid chambers in a radial direction (see annotated figs. 1A-1B below).

    PNG
    media_image1.png
    762
    615
    media_image1.png
    Greyscale



Nickel only discloses that the microneedles 112 are sized and shaped to penetrate the stratum corneum layer of a user’s skin; and the microneedles 112 include channel 116 having sufficient diameters to permit passage of the drug 102 contained in the reservoirs 110 through the microneedles 112 (par. 0024). It appears that the device of Nickel would operate equally with the claimed inner diameter at a tip end of the needles/microneedles since the inner diameter is intended to deliver the liquid composition/drug to stratum corneum. Further, applicant simply indicates that the inner diameter can be set to, but not limited to, for example, in a range of 2 to 20 µm (specification page 8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the inner diameter at the tip end of the microneedles of Nickel’s device between 2 and 20 µm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Nickel.

Nickel only discloses that the microneedles 112 are sized and shaped to penetrate the stratum corneum layer of a user’s skin; and the microneedles 112 include channel 116 having sufficient diameters to permit passage of the drug 102 contained in the reservoirs 110 through the microneedles 112 (par. 0024). It appears that the device of Nickel would operate equally with the claimed pitch between adjacent hollow needles/microneedles since the device is intended to deliver the liquid composition/drug to stratum corneum. Further, applicant simply indicates that the distance (pitch width) between adjacent hollow needles and the number of hollow needles per unit area can be selected as appropriate and can be changed according to the design of a mold used in manufacturing; for example, the pitch of the hollow needles is preferably 10 to 150 µm (specification page 10).


Nickel only discloses the individual liquid chambers configured to hold the drug to be delivered to stratum corneum (see figs. 1A-1B); and the individual liquid chambers are filled with the correct drugs 102, in their prescribed amounts (par. 0049). It appears that the device of Nickel would operate equally with the claimed height of the individual liquid chambers since the individual liquid chambers are intended to hold the drug that is delivered to stratum corneum. Further, applicant simply indicates the capacity (in particular, height) of the individual liquid chamber can be adjusted as appropriate depending on the conditions during manufacturing; for example, the height may be 10 to 1000 µm (specification page 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the height of the individual liquid chambers of Nickel’s device between 10 and 1000 µm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Nickel.

Nickel only discloses the partition wall shared between two individual liquid chambers 110 (see annotated figs. 1A-1B above). It appears that the device of Nickel would operate equally with the claimed thickness since the partition wall is intended to separate the two individual liquid chambers. Further, applicant has not disclosed that the claimed thickness solves any stated problem or is for any particular purpose, indicating simply that the thickness of the partition wall is preferably 1 to 5 µm (specification page 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of the partition wall of Nickel’s device 
Regarding claim 5, Nickel discloses 
A microneedle sheet (100, figs. 1A-1B) comprising: 
the microneedle array (104, figs. 1A-1B) according to claim 1 (see claim 1 above); and 2Application No. 16/046,308 Reply to Office Action of April 29, 2020 
the liquid composition (102, figs. 1A-1B and par. 0022) containing a functional ingredient of interest (102, par. 0022) held in the individual liquid chambers (110), wherein the microneedle sheet (100) is configured to be affixed to skin (Examiner notes: see par. 0006, the device has reservoirs in which the reservoirs are in fluid communication with microneedles configured for insertion into a user’s skin).
Regarding claim 7, Nickel discloses 
The microneedle array according to claim 1, wherein the hollow needles (112, figs. 1A-1B) are configured to supply the liquid composition to an interior of a stratum corneum skin surface layer (Examiner notes: the limitation “configured to supply the liquid composition to an interior of a stratum corneum skin surface layer” is interpreted as functional limitation. See par. 0024, the needles 112 are sized and shaped to penetrate the stratum corneum layer of a user’s skin and the needles 112 are configured to permit passage of the drug 102. Therefore, needles 112 are configured to supply drug 112 to an interior of a stratum corneum skin surface layer).
Regarding claim 9, Nickel discloses 
A microneedle sheet (100, figs. 1A-1B) comprising: 
the microneedle array (104, figs. 1A-1B) according to claim 1 (see claim 1 above); and 
a liquid composition (102, figs. 1A-1B and par. 0022) supply material (102, figs. 1A-1B and par. 0022) on a rear surface of the microneedle array opposite to the hollow needles (112) (Examiner notes: 102 is stored in 110 which is on the rear surface opposite to needles 112), the liquid composition (102) supply material in communication with each of the individual liquid .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Eicher et al. (US 6,132,755).
Regarding claim 2, Nickel discloses the microneedle array according to claim 1, as set forth above, except for wherein the microneedle array does not contain metal as a constituent material.
Nickel only discloses in par. 0023 for the material of the substrate 108 such that the substrate 108 is constructed from any reasonably suitable material such as silicone, ceramics, and polymers; and in par. 0025 for the material of the membranes 118 such as polymers, and ceramics.
However, Eicher teaches in col 3 lines 30-40, the active substance from which the micro-pins 23 (fig. 1) must be tolerated by the skin and be biocompatible such as easily workable plastics, biodegradable polymers; in col. 4 lines 12-30, the materials used to produce the container 21 and the micro-pins 23 (fig. 1) include primarily thermoplastic materials such as polyethylene, polypropylenes, or polysulphones; and in col. 5 lines 18-25, the micro-pins 23 (fig. 1) are made of a biologically acceptable material such as ceramic, polymer, or biodegrable polymers based on glycolide and/or lactide.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the materials of the microneedle array to be easily workable plastics or biocompatible polymers, as taught by Eicher. Doing so would provide a microneedle array that is tolerated by the skin and is biocompatible (col. 3 lines 30-40 and col. 5 lines 18-25 of Eicher). Doing so would also allow cheap mass production of microneedle arrays (col. 3 lines 30-40 of Eicher).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Haghgooie et al. (US 2012/0275955).
Regarding claim 3, Nickel discloses the microneedle array according to claim 1, as set forth above, except for wherein the microneedle array includes a coating layer on at least one of an outer wall and an inner wall of a region including at least a tip end portion of the hollow needle.
However, Haghgooie teaches the microneedles being coated with anticoagulant or anti-inflammatory compound (par. 0093).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nickel’s microneedles adding the anticoagulant and/or anti-inflammatory coating to the microneedles, as taught by Haghgooie, for the purpose of assisting with the flow of blood from the skin of the subject (par. 0093 of Haghgooie).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Haghgooie et al. (US 2012/0275955) in further view of Bloom et al. (US 2007/0203391).
Regarding claim 4, Nickel in view of Haghgooie discloses the microneedle array according to claim 3, as set forth above, except for wherein the coating layer is formed of a biocompatible polymer.
Haghgooie teaches a device coated with anticoagulant and/or anti-inflammatory compound, but is silent about a polymer that releases these agents. Nickel is modified by Haghgooie as shown in claim 3 above, so Nickel in view of Haghgooie is silent about the polymer that releases these agents.
However, Bloom teaches a device coated with a polymer that releases an anticoagulant and also anti-inflammatory (par. 0066).
.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Gertsek et al. (US 6,656,147).
Regarding claim 6, Nickel discloses 
A microneedle sheet (100, figs. 1A-1B) comprising: 
the microneedle array (104, figs. 1A-1B) according to claim 1 (see claim 1 above); and 
wherein the microneedle sheet (100) is configured to be affixed to skin (Examiner notes: see par. 0006, the device has reservoirs in which the reservoirs are in fluid communication with microneedles configured for insertion into a user’s skin).

Regarding claim 6, Nickel is silent about an adhesive layer for bonding the microneedle array to skin.
However, Gertsek teaches a microneedle array (fig. 2) comprising an adhesive layer (28) for bonding the microneedle array to skin (col. 5 lines 3-12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nickel’s device by adding an adhesive layer, as taught by Gertsek, for the purpose of attaching the microneedle array to the skin of the patient during use (col. 5 lines 3-12).

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Yuzhakov (US 2007/0161964).
Regarding claim 8, Nickel discloses the microneedle array according to claim 1, as set forth above, except for wherein the individual liquid chambers are arranged in a honeycomb shape. 
Nickel only discloses the individual liquid chambers have square shapes (see fig. 1B).
However, Yuzhakov teaches a microneedle array (figs. 1-4) comprising a plurality of individual liquid chambers wherein each chamber is formed by six interior side surfaces 19 (see fig. 2), wherein each chamber has hexagonal shape (see fig. 2), and wherein the plurality of chambers are arranged in a honeycomb shape (see fig. 2).
Applicant has not disclosed that having the liquid chambers in honeycomb shape serves any advantage or particular purpose or solves a stated problem, indicating simply that “the individual liquid chambers 12 may be shaped like a honeycomb. However, the embodiments are not limited thereto, and the sectional shape may be square or circular” (applicant’s specification page 10). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the chambers being hexagonal and the arrangement of the chambers in a honeycomb shape, as taught by Yuzhakov. Doing so would be a simple substitution of one know element (square shaped chambers) for another (hexagonal/honeycomb shaped chambers) to obtain predictable results (storing the liquid composition to be delivered into the treatment site).
Regarding claim 11, Nickel in view of Yuzhakov discloses the microneedle array according to claim 8, as set forth above, except for wherein one of the individual liquid chambers arranged in the honeycomb shape includes six partition walls shared between adjacent individual liquid chambers.
Nickel only discloses one of the individual liquid chambers includes four partition walls shared between adjacent individual liquid chambers (see fig. 1B).
However, Yuzhakov teaches a microneedle array (figs. 1-4) comprising a plurality of individual liquid chambers wherein each chamber is formed by six interior side surfaces 19 (see 
Applicant has not disclosed that having the liquid chambers in honeycomb shape serves any advantage or particular purpose or solves a stated problem, indicating simply that “the individual liquid chambers 12 may be shaped like a honeycomb. However, the embodiments are not limited thereto, and the sectional shape may be square or circular” (applicant’s specification page 10). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the chambers being hexagonal and the arrangement of the chambers in a honeycomb shape, as taught by Yuzhakov. Doing so would be a simple substitution of one know element (square shaped chambers) for another (hexagonal/honeycomb shaped chambers) to obtain predictable results (storing the liquid composition to be delivered into the treatment site).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783